Citation Nr: 0900414	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  07-14 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
ankylosing spondylitis/rheumatoid arthritis, and, if so, 
whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel



INTRODUCTION

The veteran had active service from April 3, 1967, to June 
20, 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2007 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
The veteran was previously denied service connection for 
rheumatoid arthritis in an April 1979 Board decision.


FINDINGS OF FACT

1.  The Board's April 1979 decision is final.

2.  The evidence added to the record since the April 1979 
Board decision bears directly and substantially upon the 
issue of service connection for ankylosing 
spondylitis/rheumatoid arthritis.  In addition, it raises a 
reasonable possibility of substantiating the claim, and is, 
by itself or in conjunction with evidence previously 
assembled, so significant that it must be considered in order 
to fairly decide the merits of this issue, warranting 
reopening of the previously denied claim.

3.  Upon review of the reopened claim, the competent and 
probative medical evidence of record preponderates against a 
finding that any currently diagnosed ankylosing 
spondylitis/rheumatoid arthritis is related to the veteran's 
active military service, on either a causation basis or by 
aggravation of a pre-existing disorder.


CONCLUSIONS OF LAW

1.  Evidence submitted since the April 1979 Board decision 
wherein the RO denied service connection for ankylosing 
spondylitis/rheumatoid arthritis is new and material; thus, 
the claim may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.156(a), 20.1103 (2008).

2.  Ankylosing spondylitis/rheumatoid arthritis was not 
incurred in or aggravated by the veteran's active military 
service.  38 U.S.C.A. §§ 1110, 1111 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In June 2006 VA sent the veteran a letter informing him of 
the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating the claim under the 
VCAA.  The letter informed the veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.

The Board finds that the content of the letter provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the February 2007 rating 
decision and April 2007 SOC explained the basis for the RO's 
action, and the SOC provided him with an additional 60-day 
period to submit more evidence.  It appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in the June 2006 letter which VA 
sent to the veteran.

The Board also notes that in Kent v. Nicholson, 20 Vet. App. 
1 (2006), the Court held that VA must notify a claimant of 
the evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claim for the benefit sought by the claimant.  
This requirement was fulfilled in the June 2006 letter which 
VA sent to the veteran.

The RO did not afford the veteran a VA examination for his 
ankylosing spondylitis/rheumatoid arthritis on the basis that 
there is already sufficient medical evidence to decide the 
claim, and the Board agrees.  In McClendon v. Nicholson, 
20 Vet. App. 79 (2006), the Court reviewed the criteria for 
determining when an examination is required by applicable 
regulation and how the Board applies 38 C.F.R. § 3.159(c).  
The three salient benchmarks are: competent evidence of a 
current disability or recurrent symptoms; establishment of an 
in-service event, injury, or disease; and indication that the 
current disability may be associated with an in-service 
event.  The Board finds that in the present case there is not 
sufficient establishment of an in-service event, injury, or 
disease, or any indication that the current disability can be 
associated with an in-service event, as will be discussed 
below.  Therefore, the Board finds that the evidence of 
record does not trigger the necessity of an examination in 
order to decide the claim on the merits.  See 38 C.F.R. § 
3.159(c).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Law and Regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Where there is a chronic disease shown as such in service so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).

Mere history provided by the veteran of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  The Court of Appeals for Veterans 
Claims has held that the presumption of soundness upon entry 
into service may not be rebutted without "contemporaneous 
clinical evidence or recorded history" in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  Subsequently, 
a higher court explained the Miller decision by noting that 
"[n]othing in the court's opinion suggests that without such 
evidence the presumption can never be rebutted," emphasizing 
that any such determination must consider "how strong the 
other rebutting evidence might be."  Harris v. West, 203 F. 
3d. 1347, 1351 (Fed. Cir. 2000).

A pre-existing disorder will be considered to have been 
aggravated by active military service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a), (b).  
Aggravation of a pre-existing condition may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) 
(holding that the presumption of aggravation created by 
section 3.306 applies only if there is an increase in 
severity during service); Akins v. Derwinski, 1 Vet. App. 
228, 231 (1991).

Regarding the question of aggravation of a pre-existing 
condition, the law as interpreted under Cotant v. Principi, 
17 Vet. App. 116 (2003), and VAOPGCPREC 3-2003 (July 16, 
2003), essentially mandates that, to rebut the presumption of 
sound condition under 38 U.S.C.A. § 1111, VA must show by 
clear and unmistakable evidence both that the disorder 
existed prior to service and that it was not aggravated by 
service.

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based upon "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

Determinations regarding the pre-existence of a disability 
should be based on medical judgment derived from accepted 
medical principles, and the clinical factors pertinent to the 
basic character, origin, and development of such injury or 
disease. History conforming to accepted medical principles 
should be given due consideration, in conjunction with basic 
clinical data, and be accorded probative value consistent 
with accepted medical and evidentiary principles regarding 
incurrence, symptoms, and course of the injury or disease, 
together with all other lay and medical evidence concerning 
the inception, development, and manifestations of the 
impairment.  38 C.F.R. § 3.304(b).

Under longstanding law, once the presumption of soundness at 
entry has been rebutted, aggravation may not be conceded 
unless the pre-existing condition increased in severity 
during service, pursuant to 38 C.F.R. § 3.306.  See 
VAOPGCPREC 3-2003 (July 16, 2003).  VA may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any increase in disability 
was due to the natural progress of the pre-existing 
condition. 38 U.S.C.A. § 1153.  However, if VA fails to rebut 
the section 1111 presumption, the claim is one for service 
connection, not aggravation.  Wagner v. Principi, 370 F.3d 
1089, 1096 (Fed. Cir. 2004).

Temporary or intermittent flare-ups during service of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Kightly v. 
Brown, 6 Vet. App. 200 (1994).  New and material evidence is 
defined as evidence not previously submitted to agency 
decision makers which, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, which is neither 
cumulative nor redundant, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  Only evidence presented since the last final 
denial on any basis (either upon the merits of the case, or 
upon a previous adjudication that no new and material 
evidence had been presented) will be evaluated, in the 
context of the entire record.  Evans v. Brown, 9 Vet. App. 
273 (1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U.S. Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.  In determining whether evidence is new and 
material, the credibility of the evidence is generally 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  The 
Board does not have jurisdiction to consider a claim which 
has been previously adjudicated unless new and material 
evidence is present, and before the Board may reopen such a 
claim, it must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 
(1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 
U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and 
material evidence has not been submitted, it is unlawful for 
the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  

III.  New and Material Evidence and Review on the Merits

As noted, the Board denied service connection for rheumatoid 
arthritis in an April 1979 decision, and that decision is 
final, subject to reopening on the basis of new and material 
evidence.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100; see 
also Evans, 9 Vet. App. at 285.

Summarizing the evidence of record at the time of the April 
1979 decision, the veteran's service treatment records (STRs) 
show that on his November 1966 Report of Medical History he 
indicated, by checking a "Yes" box, that he then had, or 
had previously had, arthritis or rheumatism.  Clinical 
evaluation at that time noted no pertinent abnormality, and 
the examining physician wrote that the veteran did not 
actually have a history of rheumatoid arthritis, and but had 
merely matched up his symptoms with a medical book.  It was 
further noted that he had previously failed an enlistment 
physical, and had been called back.

In his first week of training the veteran complained of flat 
feet.  The STRs further show that in his second week of 
training the veteran complained of sore legs.  At May 1967 
treatment it was noted that the veteran's legs were thin and 
that there was evidence of old arthritis in his knees and 
feet. 

During a June 1967 hospitalization it was noted that the 
veteran had been diagnosed with rheumatoid arthritis when he 
was 13 years old and that at that time he could not put 
weight on the ball of his left foot and experienced pain and 
swelling in his left knee.  Since that time the veteran had 
continued to have intermittent pain in both ankles, knees, 
and hips, with swelling of the knees.  He had been unable to 
climb stairs because of pain in his knees and the back of his 
thighs.  During the veteran's June 1967 hospitalization, a 
physical examination was negative except for the muscular 
system.  He was unable to raise himself up from a sitting 
position without using his arms to brace himself, and there 
was apparent atrophy of various muscle groups.  He was 
treated with vitamins, physical therapy, and aspirin.  
Although his pain resolved, there was no change in muscle 
strength.  

A neurological consultation at that time showed myopathic 
facies and marked weakness of the trunk and his musculature.  
The veteran could not rise from the floor, could not sit up 
from the supine position, and was thought to have myopathy of 
an undetermined cause.  Muscle testing performed by the 
physical therapy department showed a marked reduction of 
strength of the flexors, extensors, abductors, adductors, 
external rotators, internal rotators, and gluteus medius of 
the hips.  The middle and lower third of the trapezius and 
the latissimus dorsi on the left side, and the deltoid muscle 
on the left side also showed decreased strength.  The final 
diagnosis was dyscollagenosis, suspected dermatomyositis, and 
it was recommended that he be presented to a Medical Board 
for consideration for separation on the basis that he was 
unfit, due to a condition which had existed prior to service 
and was not aggravated by service. 

Medical Board Proceedings were undertaken in June 1967, and 
the above described condition was noted as the reason for 
separation, having had its approximate date of origin in 
1962.  It was held not to have been incurred in the line of 
duty.  The veteran's DD Form 214 shows that he received a 
medical discharge.

At January 1970 VA treatment, the veteran had trouble 
walking, pain in his left hip, and weakness.  These symptoms 
were noted to be of long duration and were getting 
progressively worse.  He had muscle atrophy and hyperactive 
tendon jerks in the legs; positive Babinski sign bilaterally, 
more definite on the left; positive Hoffman bilaterally; 
kyphoscoliosis; a foot deformity; and left hemiatrophy.  The 
veteran was diagnosed with congenital spastic paraplegia.

In June 1976 D.R.H., M.D., an orthopedic surgeon, wrote that 
he had first seen the veteran in 1971 and that at the time 
the veteran had had known rheumatoid arthritis  and 
ankylosing spondylitis for some time.  As a result the 
veteran had undergone several surgical procedures, including 
a total hip replacement.

Reviewing the evidence of record submitted in conjunction 
with the veteran's request to reopen his claim, private 
treatment records from S & W Memorial Hospital show that in 
May 1997 he was treated a month after the sudden onset of 
left hip pain, and that X-rays showed that there may have 
been a fracture of the left lateral femoral cortex.  The 
veteran underwent a revision of the right hip total 
replacement in September 1997.  In April 1998 the veteran was 
diagnosed with a dislocated right total hip and underwent an 
acetabular revision.  He complained of hip pain in May 1998 
that began two days before when he was putting furniture 
together.  The pain was worse with weight bearing and he 
continued to have the pain despite taking Vicodin.

At a private examination in August 1998 it was noted, with 
regard to the veteran's ankylosing spondylitis, that he was 
ambulatory with crutches and could not bend over to pick up 
objects from the ground.  He had limited motion of his toes, 
and his ankle had limited flexion and extension.  There was 
some loss of joint structure and support of the ankles, 
bilateral atrophy of the legs between the knees and ankles, a 
fusiform enlargement of the second toe on the left foot, and 
flat feet.  In addition, there was limited motion of the 
lumbosacral spine and dorsal spine, and the left hip was 
tilted up.  A bone graft to the right leg to increase length 
was not entirely successful, as the right leg was still 
somewhat shorter than the left.

The veteran's records with S & W show that in September 1999 
he dislocated his left hip, and he underwent a debridement 
with placement of antibiotic spacers in his hips in November 
1999.  S & W records further show that in December 1999 the 
veteran underwent a bilateral hip aspiration and in June 2000 
he underwent a right hip aspiration.

G.W.B. of S & W wrote in January 2000 that the veteran's 
primary diagnosis was ankylosing spondylitis and that it had 
been present for over 30 years.  Dr. B also wrote that the 
veteran had undergone multiple total hip arthroplasties 
requiring chronic anti-inflammatory medicines to control his 
arthritic condition.  The veteran had no functioning hip 
joint on either side and as of January 2000 was in the 
hospital receiving intravenous antibiotics.  He was unable to 
transfer from bed to chair without maximum assistance and 
required chronic use of a walker or two crutches for 
ambulation at his highest level of functioning.  Dr. B felt 
that the veteran's prognosis was fair to good depending on 
the timing for reimplantation of bilateral total hip 
revisions.  The veteran had been hospitalized for four months 
because of his inability to function at home.

S & W treatment records show that the veteran had a right hip 
aspiration in February 2000.  At a November 2000 private 
examination the veteran reported that he could ambulate 50 
feet with crutches, stand for 10 minutes with crutches, and 
that he had unlimited use for his hands and arms.  His 
cervical range of motion was limited to 30 degrees of 
flexion, 10 degrees of extension, and 50 degrees of rotation.  
There was slight disuse atrophy in the lower extremities and 
slight decreased motor strength (4/5).  The range of motion 
of the left hip was confined within +10 degrees to +40 
degrees of flexion and the range of motion of the right hip 
was confined within +15 degrees and +60 degrees of flexion.  
He was diagnosed with ankylosing spondylitis involving the 
hip, lumbar and cervical spine, ankles, and feet.

The veteran reported at May 2002 VA primary care treatment 
that due to his ankylosing spondylitis he had noticed a 
little more stiffness in his neck with bending over.  It was 
noted that the pain from his ankylosing spondylitis was 
controlled with indomethacin.  The veteran reported that his 
pain level was a 5 on a scale of 0 to 10 and he said that he 
was in pain all of the time.

L.J.G., M.D., of S & W noted in April 2006 treatment notes 
that the record stated that the veteran had congenital 
spastic paraplegia, then rheumatoid arthritis, and finally 
ankylosing spondylitis.  Dr. G wrote that given the evolution 
of the veteran's disease "because of better technologies, we 
are going to go ahead and request that the T.C.V. reevaluate 
his record to see if we can upgrade for his disability from 
the service."  Dr. G wrote in an April 2006 letter that she 
had reviewed the veteran's STRs and felt that his ankylosing 
spondylitis, formerly diagnosed as rheumatoid arthritis and 
congenital spastic paraplegia, could have been aggravated in 
service by the rigors of basic training physical activities.

The Board views the evidence submitted since the April 1979 
Board decision as being new and material because, when 
presumed credible, it contributes to a more complete picture 
of the origins of the veteran's ankylosing 
spondylitis/rheumatoid arthritis.  Therefore, it bears 
directly and substantially upon the specific matter under 
consideration and is so significant as to warrant 
reconsideration of the merits of the claim on appeal.  See 
Hodge, supra.  Thus, this evidence is new and material, and 
we may reopen the appellant's claim of entitlement to service 
connection for ankylosing spondylitis/rheumatoid arthritis.

Reviewing the reopened claim on the merits, the Board notes 
that the veteran's treatment records with S & W show that he 
has been treated extensively for his ankylosing 
spondylitis/rheumatoid arthritis.  In addition, the record 
establishes that the veteran's ankylosing 
spondylitis/rheumatoid arthritis results from a congenital 
disorder.  The STRs, in-service hospitalization, and Medical 
Board Proceedings clearly show an extensive medical workup 
which considered the veteran's complaints and pre-service 
history, and determined that the problems he had manifested 
during his 21/2 months of active service had pre-existed 
service and had not been aggravated therein.

Dr. G wrote in April 2006 that the veteran's ankylosing 
spondylitis/rheumatoid arthritis could have been aggravated 
in service by the rigors of physical activity associated with 
basic training.  However, that opinion is both equivocal and 
speculative and, at most, does little more than indicate the 
possibility that the veteran's claimed disability is related 
to service.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(medical opinion expressed in terms of "may" also implies 
"may or may not" and is too speculative to establish 
medical nexus).  See also Warren v. Brown, 6 Vet. App. 4, 6 
(1993) (doctor's statement framed in terms such as "could 
have been" is not probative); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) (medical evidence merely indicating that 
a claimed disorder "may or may not" be related to service 
is too speculative to establish any such relationship).  See 
also 38 C.F.R. § 3.102 (reasonable doubt does not include 
resort to speculation or remote possibility). 

In addition, the veteran's records with the Social Security 
Administration (SSA) show that he has been granted disability 
benefits based on osteoarthritis and allied disorders and 
asthma.  However, the SSA records, which include the August 
1998 and November 2000 private examinations, do not tend to 
show that the veteran's osteoarthritis and allied disorders 
are a result of his active service, and the Board notes that 
SSA determinations are not binding on VA in any event.

We recognize the sincerity of the arguments advanced by the 
veteran that his ankylosing spondylitis/rheumatoid arthritis 
is service connected.  However, the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, 
requires professional evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  It is true that the veteran's lay 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  However, ankylosing 
spondylitis/rheumatoid arthritis requires specialized 
training for a determination as to diagnosis and causation, 
and is therefore not susceptible of lay opinions on etiology 
and aggravation.  

Therefore, as explained herein, since the evidence 
preponderates against the claim for service connection (as 
evaluated both on a direct service incurrence or an 
aggravation basis) for the veteran's ankylosing 
spondylitis/rheumatoid arthritis, the benefit-of-the-doubt 
doctrine is inapplicable, and the claim must be denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Entitlement to service connection for ankylosing 
spondylitis/rheumatoid arthritis is denied.



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


